Citation Nr: 1829106	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-26 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for a left shoulder disability as residuals of a flu shot due to VA treatment.

2. Entitlement to an initial evaluation in excess of 50 percent prior to July 3, 2013, and 70 percent thereafter, for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before a VA Decision Review Officer (DRO) in June 2010 and July 2013, and before the Board at a May 2014 hearing conducted at the RO.  A transcript of each hearing is included in the claims file.

This case was previously before the Board in February 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. The Veteran did not incur an additional left shoulder disability as a result of VA medical treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable, specifically providing a flu shot.

2. Prior to July 3, 2013, the Veteran's PTSD is manifested by moderate symptomatology resulting in no more than occupational and social impairment with reduced reliability and productivity; deficiencies in most areas is not demonstrated.

3. As of July 3, 2013, the Veteran's PTSD is manifested by serious symptomatology resulting in no more than occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not demonstrated.

4. The competent evidence does not demonstrate that the Veteran's service-connected PTSD alone renders him unable to secure or follow a substantially gainful occupation, commensurate with his education and employment background.


CONCLUSIONS OF LAW

1. The criteria for compensation under 38 U.S.C. § 1151 for a left shoulder disability as the result of VA treatment have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. § 3.361 (2017).

2. The criteria for an initial evaluation in excess of 50 percent prior to July 3, 2013, and 70 percent thereafter, for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in February 2015.  There has been substantial compliance with the Board's remand directives as they pertain to the issues decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Left Shoulder Disability

The Veteran contends that he sustained an additional disability, specifically a left shoulder disability, as a result of being given a flu shot at a VA facility.

In order to warrant compensation under 38 U.S.C. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2017).

The claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable. 

With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2017).  Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. §§ 3.361(d); 17.32 (2017).

With respect to a left shoulder disability, the Board finds that the Veteran did not suffer an additional disability following the VA treatment in question.  VA treatment records reveal that the Veteran received an influenza injection in the left deltoid in September 2009.  In October 2009, he sought treatment for left shoulder pain, and was diagnosed with left shoulder impingement syndrome, left shoulder bursitis, and received periodic injections from the orthopedic clinic.  

In January 2016, a VA examiner reviewed the Veteran's history, including medical records and lay statements, and concluded that it is less likely than not that the Veteran's left shoulder pain was caused by, worsened, or resulted in additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or an event that was not reasonably foreseeable.  In this regard, the VA examiner noted the Veteran has complained of shoulder pain as far back as 1974, and has currently been diagnosed with degenerative joint disease of the cervical spine with radicular symptoms to the left shoulder.  The examiner noted that the Veteran's left shoulder pain is caused by a rotator cuff tear and cervical radiculopathy, and further stated that it is not possible for a needle utilized for a flu shot to cause a rotator cuff tear or cervical radiculopathy.

The Board acknowledges that an October 2010 VA examiner stated that the Veteran's left shoulder disability was the result of an event not reasonably foreseeable.  However, this examiner also noted that the Veteran had complained of left shoulder problems in the past, including April 2009 physical therapy notes indicating left arm symptoms and poor grip strength.  Further, the examiner stated that there is no indication that the Veteran had a focal inflammatory reaction to the flu shot at the site of the injection, which makes it much less likely that the left shoulder joint would be involved.  Based on these statements, in conjunction with the opinion of the January 2016 VA examiner, the Board finds the Veteran did not experience an additional left shoulder disability as a result of his VA treatment.  See 38 C.F.R. § 3.361(b).

The Board acknowledges that the Veteran himself has claimed that he suffers from an additional disability due to VA's negligence or lack of proper care.  However, while the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition, to include the medical determination of negligence or foreseeability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions by themselves cannot constitute evidence upon which to grant the claim for compensation.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The record contains no competent medical evidence reflecting that any additional left shoulder disability was proximately caused by either the VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable.  The findings of the VA examiners are more probative than the Veteran's lay assertions.  Given these facts, the Board concludes that a preponderance of the evidence is against awarding compensation under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability as a result of VA treatment, and the claim is denied.  See 38 U.S.C. § 5107 (2012).
Increased Initial Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of the assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (i.e., "staged ratings").  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been assigned an initial evaluation of 50 percent prior to July 3, 2013, and 70 percent thereafter, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria pertaining to the Veteran's appeal is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula). 

Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Initially, the Board notes that references in the rating schedule to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) has been replaced with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, these changes are not intended to apply to claims that were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the instant appeal was certified to the Board prior to August 2014, the Board will consider the nomenclature contained within the DSM-IV.  Significantly, the DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Finally, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

As noted above, the Veteran's PTSD has been assigned an evaluation of 50 percent prior to July 3, 2013, and 70 percent thereafter.  After reviewing the evidence of record under the laws and regulations as set forth above, the Board finds that a preponderance of the evidence weighs against the assignment of an increased initial evaluation at any point during the appeal period.  

VA treatment records for January 2009 reveal a GAF score of 67.  It was reported in September 2009 that the Veteran was treated for anxiety and depression.  The GAF score was 50 in June and September 2010 and was 40 in November 2010 and January 2011.  It was noted in November 2010 that the Veteran last worked in his primary occupation in January 2005 and that he had worked one day a week until July 2010.  The GAF score in August 2012 was 40.  

Records related to the Veteran's claim for Social Security Administration (SSA) disability benefits indicate that, in January 2009, the Veteran continued to work as a taxi driver and, on the days he would work, he would wake up early, shower and get dressed, pick up his taxi, and work for a couple of hours at a time.  A February 2009 Mental Residual Functional Capacity Assessment indicates moderate limitations in the ability to carry out instructions, maintain attention and concentration for extended periods, and complete a normal workday and workweek without interruptions from psychologically based symptoms.  He was noted to not be significantly limited in any other facet.  The evaluator concluded that the Veteran's psychiatric disorder resulted in mild restriction of activities of daily living and maintaining social functioning, moderate difficulties in maintaining concentration, persistence, or pace, and no limitation in episodes of decompensation of extended duration.  Finally, the evaluator stated that overall, the Veteran was able to deal with the public and impairment in social functioning appeared relatively mild.

The Veteran was provided a VA psychiatric evaluation in September 2012.  Noted psychiatric symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, excessive worry, restlessness, crying spells, and poor appetite.  The examiner concluded that the Veteran's symptomatology caused occupational and social impairment with reduced reliability and productivity.  The diagnoses were PTSD and major depressive disorder.  The GAF score was 48.  The examiner noted that the Veteran's PTSD was due to a combination of military and non-military traumas but that it was not possible to disentangle symptoms or impairment with respect to these two sources.

Vet Center progress notes for January 2013 reveal that he Veteran had minimal friendships outside of the family.  The Veteran was described as very emotional as he discussed his service trauma and the impact that it has had on his life.

VA treatment reports dated from March to July 2013 reveal GAF scores of 50.  
The Veteran testified at his July 3, 2013 RO hearing that he had multiple problems, including experiencing several panic attacks every week following nightmares and that he stayed at home most of the time with no interest in outside activities.

The diagnoses on VA psychiatric evaluation on July 16, 2013 were PTSD, chronic, multifactorial; and major depressive disorder.  His GAF score was 45.  The examiner concluded that the Veteran's symptomatology caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  His symptoms included depressed mood most days, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, neglect of personal appearance and hygiene, and nightmares.  The examiner reported that psychiatric symptoms attributable to each diagnosis could be differentiated, and the examiner estimated that 2/3 of the Veteran's impairment was attributable to that portion of the Veteran's PTSD that was military related.

The Veteran testified at his travel board hearing in May 2014 that his psychiatric symptoms have been about the same throughout the appeal period and that his problems are worse at night.

At a March 2016 VA psychiatric examination, the Veteran reported no relationships, friends, organizations, or chores other than keeping his own area picked up.  He indicated he stays mostly at home and attempts to manage his significant pain.  He also reported that he had recently visited Disney World in Florida with his foster daughter and her children.  Upon examination, he was found to experience depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran's combined psychiatric disorders result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, thinking, and/or mood, and opined that while there are multiple deficiencies, there is no gross impairment of day-to-day functioning.

Based on the evidence above, as well as a comprehensive review of all evidence contained in the claims file, the Board finds that a preponderance of the evidence indicates that the Veteran's PTSD does not result in severe symptomatology so as to warrant an initial evaluation greater than 50 percent prior to July 3, 2013.  While the Veteran was assigned varying GAF scores during this period, associated treatment records indicate a level of impairment that most closely approximates occupational and social impairment with reduced reliability and productivity, congruent with a 50 percent evaluation.  For example, while the September 2012 VA examiner assigned a GAF score of 48, which is indicative of serious symptoms  or serious impairment in social, occupational, or school functioning, the examiner specifically determined that his psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.
Furthermore, the Board concludes that a preponderance of the evidence indicates that an initial evaluation greater than 70 percent is not warranted as of July 3, 2013.  In order to warrant a higher evaluation during this period, the Veteran's PTSD must be manifest by symptomatology so severe as to result in total occupational and social impairment.  The Board notes there is no objective evidence of an inability to perform activities of daily living, including maintenance of minimal personal hygiene, or a disorientation to time or place.  Furthermore, while the Veteran reports very limited social interactions apart from his family, he did vacation to Disney World with his foster daughter and her children.  This evidence clearly indicates he does not experience total social impairment due to symptoms of PTSD.  

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants initial evaluations greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

Accordingly, the Board finds that the preponderance of the evidence is against an increased initial evaluation at any point during the appeal period.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.

TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.   

Initially, the Board notes that PTSD is the Veteran's only service-connected disability.  As he is assigned a 50 percent evaluation prior to July 3, 2013, he does not meet the schedular criteria for a TDIU during this stage of the appeal.  The Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted for this stage of the appeal.  See 38 C.F.R. § 4.16(b) (2017).  However, for the reasons discussed below, the Board concludes referral is not warranted.

As of July 3, 2013, the Veteran meets the schedular criteria for a TDIU.  The remaining inquiry as to this stage of the appeal is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of such his service-connected PTSD.  In this regard, despite the Veteran's assertions, the Board concludes that entitlement to TDIU benefits is not warranted because a preponderance of the evidence is against any finding that his service-connected PTSD alone, at any stage of the appeal, prevents him from all forms of gainful employment.

The Board notes that the competent evidence of record, including the SSA disability determination and VA examination reports of record, indicate that while the Veteran's PTSD impacts his employability, he is primarily unable to obtain or maintain employment due to his nonservice-connected orthopedic disabilities.  For example, the March 2016 VA examiner noted that the Veteran would have more difficulty than the average person dealing with the public or in a noisy or crowded workplace, and would find it a challenge to control his overreactivity to frustration, but he would be able to get to a work and to comprehend instructions.  The VA examiner also indicated that the Veteran's statements during the examination put a good deal of emphasis on his pay and the way it limits his mobility and energy, and this is consistent with a finding of unemployability due to nonservice-connected orthopedic disabilities.

The Board acknowledges the functional effects of the Veteran's service-connected PTSD as reflected by his 70 percent schedular evaluation as of July 3, 2013.  However, after considering the totality of the record, the Board finds that a preponderance of the evidence weighs against a finding that the Veteran's service-connected PTSD alone renders him unable to secure and follow a substantially gainful occupation commensurate with his work and education history.  Therefore, the Veteran is not entitled to a TDIU evaluation. 

In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU rating at any point during the appeal period, the doctrine is not applicable in the instant appeal and the claim must be denied.  Id. 











ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a left shoulder disability is denied.  

Entitlement to an initial evaluation in excess of 50 percent prior to July 3, 2013, and 70 percent thereafter, for PTSD is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


